   Case 3:19-cv-00740-CRS Document 1 Filed 10/14/19 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION
                       CIVIL ACTION NO. _____________________
                                         3:19-cv-740-CRS

In re: 11 Short Street, Hardinsburg, Kentucky 40143

UNITED STATES OF AMERICA                                                              PLAINTIFF

VS.

BONNIE L. SANDAGE
Serve via Certified Mail:            11 Short Street
                                     Hardinsburg, Kentucky 40143

UNKNOWN SPOUSE OF
BONNIE L. SANDAGE
Serve via Appointment of
Warning Order Attorney:              11 Short Street
                                     Hardinsburg, Kentucky 40143                DEFENDANTS



                                         COMPLAINT

                                             ********

       Comes now the Plaintiff, the United States of America, by and through counsel, and for its

Complaint and cause of action against the Defendants states as follows:

       1. This real estate foreclosure action is brought by the United States of America, on behalf

           of its Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural

           Development (“RD”) f/k/a Farmers Home Administration (“FmHA”), pursuant to Title

           28, United States Code, § 1345.

       2. On or about August 12, 2010, Bonnie L. Sandage (“Defendant”), for value received,

           executed and delivered to RHS a promissory note (hereinafter “Note”) in the principal

           amount of $70,000.00 bearing interest at the rate of 4.5000 percent per annum, the Note

           calling for monthly payments of principal and interest. A copy of the Note is attached
Case 3:19-cv-00740-CRS Document 1 Filed 10/14/19 Page 2 of 6 PageID #: 2




      hereto marked Exhibit A, and is hereby incorporated by reference as if set forth at

      length herein.

   3. Contemporaneously with the execution of the Note, Defendant executed,

      acknowledged, and delivered to RHS a real estate mortgage (hereinafter the

      “Mortgage”), which was recorded on August 13, 2010, in Mortgage Book 367, Page

      19, in the Commonwealth of Kentucky, Breckinridge County Clerk’s Office. In and

      by this Mortgage, Defendant granted to RHS a first mortgage lien against the therein-

      described real property (the “Property”) located in Breckinridge County, Kentucky. A

      copy of the Mortgage is attached hereto marked Exhibit B, and is hereby incorporated

      by reference as if set for at length herein.

   4. Contemporaneously with the execution of the Note and Mortgage, Defendant executed,

      acknowledged, and delivered to RHS a Subsidy Repayment Agreement (hereinafter

      “Subsidy Agreement”). A copy of the Subsidy Agreement is attached hereto marked

      Exhibit C, and is hereby incorporated by reference as if set forth at length herein.

   5. By virtue of all of the foregoing, the real property which is the subject of this mortgage

      foreclosure action consists of a tract of land located in Breckinridge County, Kentucky,

      and more particularly described as follows:

               A certain lot or parcel of land lying and being in the Town of
               Hardinsburg, Breckinridge County, State of Kentucky bounded and
               described as follows:

               Beginning at a steel pipe on the North side of Short Street and 25 feet
               from the center line thereof, corner to Robert Skillman (the center of a
               sewer manhole cover bears S 46 degrees 46 minutes W 60.6 feet from
               the corner) thence with Skillman’s line N 16 degrees 45 minutes W
               112.2 feet to a steal pipe, corner to Skillman in Mrs. Armes’ line (the
               apex of the city water tower bears S 76 degrees 01 minutes from corner)
               thence with her line N 73 degrees 53 minutes E 75.0 feet to a steel pipe
               corner to Mrs. Armes; thence again with a line of Mrs. Armes S 16
               degrees 45 minutes E 112.2 feet to a steel pipe on the North side of
Case 3:19-cv-00740-CRS Document 1 Filed 10/14/19 Page 3 of 6 PageID #: 3




              Short Street and 25 feet from the center line thereof, corner to Armes;
              thence with the North side of Short Street S 73 degrees 53 minutes W
              75.00 feet to the beginning and containing 8,415 square feet, more or
              less, according to a survey by Paul L. Fuqua, November 11, 1960.

              AND BEING the same property conveyed to Bonnie L. Sandage, from
              Linda M. Bratcher, unmarried, by Deed dated August 12, 2010, of
              record in Deed Book 349, Page 135, in the Office of the Breckinridge
              County Clerk.

   6. Defendant has failed and continues to fail to make payments of principal and interest

      due in accordance with the terms and conditions of the Note and Mortgage, and is

      therefore in default.

   7. Paragraph 22 of the Mortgage provides that if default occurs in the performance or

      discharge of any obligation of the Mortgage, then the United States, acting through

      RHS shall have the right to accelerate and declare the entire amount of all unpaid

      principal, together with all accrued and accruing interest to be immediately due and

      payable and to bring an action to enforce said Mortgage, including the foreclosure of

      the liens thereof. Because of the Default of Defendant, as set forth above, RHS caused

      a Notice of Acceleration of Indebtedness and Demand for Payment to be issued to said

      Defendant declaring the entire indebtedness due upon the Note and Mortgage to be

      immediately due and payable, which demand has been refused.

   8. Paragraph 1 of the Subsidy Agreement provides that any subsidy received in

      accordance with a loan under §502 of the Housing Act of 1949 is repayable to the

      Government upon the disposition or non-occupancy of the security property.

   9. The unpaid principal balance due on the Note, which is secured by the Mortgage, is

      $62,614.51, with accrued interest of $7,302.81, through October 14, 2019, with a total

      subsidy granted of $10,367.96, escrow fees in the amount of $854.10 late charges in

      the amount of $33.32, and fees assessed of $8,973.88, for a total unpaid balance due of
Case 3:19-cv-00740-CRS Document 1 Filed 10/14/19 Page 4 of 6 PageID #: 4




      $90,146.58, as of October 14, 2019. Interest is accruing on the unpaid principal balance

      at the rate of $8.7795 per day after October 14, 2019. An Affidavit of Proof of

      Statement of Account signed by RD Foreclosure Representative Kimberly Williamson,

      is attached hereto marked Exhibit D, and is hereby incorporated by reference as if set

      forth at length herein.

   10. Included within the balance set out in Paragraph 9 above, the portion of the debt

      attributable to the Mortgage secured by the real estate collateral is the principal sum of

      $62,614.51, with interest accrued thereon of $7,302.81 through October 14, 2019.

      Interest is accruing on the unpaid principal balance at the rate of $8.7795 per day after

      October 14, 2019.

   11. Whether Defendant, Bonnie L. Sandage, is married is unknown to the Plaintiff. To the

      extent that the Defendant, Bonnie L. Sandage, is married, the Unknown Spouse of

      Bonnie L. Sandage, if any, may be vested with a spousal interest in the property. Said

      spousal interest is junior in rank and subordinate in priority to the mortgage liens on

      the Property in favor of RHS. RHS is entitled to a foreclosure sale of the Property free

      and clear of any interest therein or claim thereon in favor of Defendant, Unknown

      Spouse of Bonnie L. Sandage, and the Plaintiff calls upon him to come forth and assert

      his claim or his interest in the Property or be forever barred.

   12. The Property is indivisible and cannot be divided without materially impairing its value

      and the value of RHS’s lien thereon.

   13. The lien on the Property in favor of RHS, by virtue of the Mortgage is first, prior and

      superior to all other claims, interests and liens in and to the Property except for liens

      securing the payment of ad valorem property taxes.
   Case 3:19-cv-00740-CRS Document 1 Filed 10/14/19 Page 5 of 6 PageID #: 5




       14. There are no other individuals or entities purporting to have an interest in the Property

              known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands relief

as follows:

              a. That RHS be awarded a judgment against the interests of the Defendant, Bonnie L.

                 Sandage, in and to the Property in the principal amount of $62,614.51, plus interest

                 in the amount of $7,302.81, with a total subsidy granted of $10,367.96, escrow fees

                 of $854.10, late charges in the amount of $33.32, and fees assessed of $8,973.88,

                 for a total unpaid balance due of $90,146.58 as of October 14, 2019, with interest

                 accruing at the daily rate of $8.7795 from October 14, 2019, until the date of entry

                 of Judgment, plus interest thereafter accruing according to law, costs,

                 disbursements, attorney’s fees, and expenses.

              b. That RHS be adjudged a lien on the Property, prior and superior to any and all other

                 liens, claims, interests, and demands, except liens for unpaid real estate ad valorem

                 taxes; for an in rem judgment and order of sale against the interest of any unknown

                 spouse or subordinate lienholders; and for an Order of Sale of the Property in

                 accordance with Title 28 U.S.C. §§ 2001-2003; that the Property be sold free and

                 clear of any and all liens and claims for any and all parties to this action, except for

                 real estate restrictions and easements of record, and liens for any city, state, county,

                 or school ad valorem taxes which may be due and payable at the time of sale; and

                 free and clear of any right of equity of redemption; and that the proceeds from the

                 sale be applied first to the costs of this action, second to the debt, interest, costs and

                 fees due to the Plaintiff, with the balance remaining to be distributed to the parties
  Case 3:19-cv-00740-CRS Document 1 Filed 10/14/19 Page 6 of 6 PageID #: 6




               as their liens or interests may appear;

           c. That the Property be adjudged indivisible and be sold as a whole;

           d. That the Defendants be required to answer and set up their respective liens, claims,

               or interests in and to the Property, if any, or be forever barred, and that the

               foreclosure sale of the Property be free and clear of all such liens, claims and

               interests;

           e. For any and all other lawful relief to which Plaintiff may appear properly entitled.



                                                                 Respectfully Submitted,



                                                                 By: /s/ Lauren B. Durham
                                                                 Attorney for the Plaintiff:
                                                                 James S. Watson/ Lauren B. Durham
                                                                 Foreman Watson Holtrey, LLP
                                                                 530 Frederica Street
                                                                 Owensboro, Kentucky 42301
                                                                 Phone: (270)689-2424
                                                                 Fax: (270)689-2420




This communication from a debt collector is an attempt to collect a debt and any information obtained will be used
                                                for that purpose.
Case 3:19-cv-00740-CRS Document 1-1 Filed 10/14/19 Page 1 of 3 PageID #: 7
Case 3:19-cv-00740-CRS Document 1-1 Filed 10/14/19 Page 2 of 3 PageID #: 8
Case 3:19-cv-00740-CRS Document 1-1 Filed 10/14/19 Page 3 of 3 PageID #: 9
Case 3:19-cv-00740-CRS Document 1-2 Filed 10/14/19 Page 1 of 7 PageID #: 10
Case 3:19-cv-00740-CRS Document 1-2 Filed 10/14/19 Page 2 of 7 PageID #: 11
Case 3:19-cv-00740-CRS Document 1-2 Filed 10/14/19 Page 3 of 7 PageID #: 12
Case 3:19-cv-00740-CRS Document 1-2 Filed 10/14/19 Page 4 of 7 PageID #: 13
Case 3:19-cv-00740-CRS Document 1-2 Filed 10/14/19 Page 5 of 7 PageID #: 14
Case 3:19-cv-00740-CRS Document 1-2 Filed 10/14/19 Page 6 of 7 PageID #: 15
Case 3:19-cv-00740-CRS Document 1-2 Filed 10/14/19 Page 7 of 7 PageID #: 16
Case 3:19-cv-00740-CRS Document 1-3 Filed 10/14/19 Page 1 of 2 PageID #: 17
Case 3:19-cv-00740-CRS Document 1-3 Filed 10/14/19 Page 2 of 2 PageID #: 18
Case 3:19-cv-00740-CRS Document 1-4 Filed 10/14/19 Page 1 of 1 PageID #: 19
                      Case 3:19-cv-00740-CRS Document 1-5 Filed 10/14/19 Page 1 of 2 PageID #: 20
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                       Bonnie Sandage, et al.

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant           Breckinridge
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Foreman Watson Holtrey, LLP
530 Frederica St., Owensboro, KY 42301 (270)689-2424
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✘
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 U.S.C. 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                      Rural Housing Service Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23             90,146.58                                                                                    JURY DEMAND:         u Yes ✔   u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    10/14/2019                                                              /s/ Lauren B. Durham
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
                    Case 3:19-cv-00740-CRS Document 1-5 Filed 10/14/19 Page 2 of 2 PageID #: 21
JS 44 Reverse (Rev. 11/04)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
           Case 3:19-cv-00740-CRS Document 1-6 Filed 10/14/19 Page 1 of 2 PageID #: 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                    )
                                                                    )
             UNITED STATES OF AMERICA                               )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                  Bonnie L. Sandage, et al.                         )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Bonnie L. Sandage
                                           11 Short Street
                                           Hardinsburg, Kentucky 40143




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
            Case 3:19-cv-00740-CRS Document 1-6 Filed 10/14/19 Page 2 of 2 PageID #: 23

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
